 

Exhibit 10.81

 

STOCK OPTION AGREEMENT

  LOOKSMART, LTD.

Notice of Stock Option Grant

  2007 EQUITY INCENTIVE PLAN   Option Number: NO1104

Jean-Yves Dexmier (“Consultant”)

  Plan: 2007

Effective 8/6/2010, you have been granted a Nonstatutory Stock Option to
purchase 300,000 Shares of Common Stock of Looksmart, Ltd. (the “Company”) at
$1.50 per Share (the “Option”). The vesting commencement date of the Option
shall be July 28, 2010 (the “Vesting Commencement Date”).

The total option price of the Shares granted is $450,000.00.

The Shares in each period will become fully vested as follows and on the date
shown below:

 

Shares    Vest Type    Full Vest    Expiration

75,000  

   On Initial Vest Date    7/28/2011    8/6/2017

225,000

   Monthly    7/28/2014    8/6/2017

The shares subject to the Option shall vest over four (4) years, with the first
twenty-five percent (25%) of the Option shares vesting one year from July 28,
2010 (the “Initial Vest Date”), and the remainder vesting on a monthly basis in
equal increments during the thirty-six (36) month period following the Initial
Vest Date until all of the Shares are fully vested or until the Consultant no
longer serves as a consultant or service provider to the Company and
Dr. Jean-Yves Dexmier no longer serves on the Company’s Board of Directors. In
addition, in the event that the Company experiences a Change of Control (as
defined in the Consulting Agreement, between the Company, Dexline and
Dr. Jean-Yves Dexmier (the “Consulting Agreement”)) and within 12 months
thereafter Consultant’s service to the Company under the Consulting Agreement is
terminated by the Company without Cause (as defined in the Consulting Agreement)
or Consultant terminates the Consulting Agreement for Good Reason (as defined in
the Consulting Agreement), then all of Consultant’s then-unvested Option shares
shall immediately vest and become exercisable.

[Signature Page Follows]

 

1



--------------------------------------------------------------------------------

By your signature and the signature of the Company’s representative below, you
and the Company agree that this Option is granted under and governed by the
terms and conditions of the Looksmart, Ltd. 2007 Equity Incentive Plan and the
Looksmart, Ltd. Stock Option Agreement, both of which are attached and made a
part of this document.

In addition, you agree and acknowledge that your rights to any Shares underlying
the Option will be earned only as you provide services to the Company over time,
that the grant of the Option is not as consideration for service you rendered to
the Company prior to the Vesting Commencement Date, and that nothing in the
Notice of Stock Option Grant or the attached documents confers upon you any
right to continue your service or consulting relationship with the Company for
any period of time, nor does it interfere in any way with your right or the
Company’s right to terminate that relationship at any time, for any reason, with
or without cause.

 

 

 

CONSULTANT     LOOKSMART, LTD.

/s/ Jean-Yves Dexmier

   

/s/ Stephen C. Markowski

Jean-Yves Dexmier     Name: Stephen C. Markowski     Title: Chief Financial
Officer

IRS Circular 230 Disclosure: To ensure compliance with requirements imposed by
the IRS, we inform you that any tax advice contained in this communication
(including any attachments) (i) was not intended or written to be used, and
cannot be used, for the purpose of avoiding any tax penalty and (ii) was not
written to promote, market or recommend the transaction or matter

 

3



--------------------------------------------------------------------------------

LOOKSMART, LTD.

2007 EQUITY INCENTIVE PLAN

CONSULTANT STOCK OPTION AGREEMENT

THIS STOCK OPTION AGREEMENT (the “Agreement”) dated on the grant date (the
“Grant Date”) as stated in the Notice of Stock Option Grant (the “Notice of
Grant”) by and between Looksmart, Ltd., a Delaware corporation (the “Company”),
and the consultant as stated in the Notice of Grant (the “Consultant”) is
entered into as follows:

WITNESSETH:

WHEREAS, the Company has established the 2007 Equity Incentive Plan (the
“Plan”); and

WHEREAS, the Compensation Committee of the Board of Directors of the Company or
its delegates (the “Committee”) has determined that Consultant shall be granted
an option under the Plan as set forth in the Notice of Grant and as hereinafter
set forth;

The parties hereby agree that the Company grants, effective as of the Grant
Date, Consultant a Nonstatutory Stock Option (this “Option”) to purchase the
number of shares, as stated in the Notice of Grant, of its Common Stock (the
“Shares”) upon the terms and conditions set forth in the Notice of Grant and
this Agreement.

1. Plan Award.

This Option is granted under and pursuant to the Plan and is subject to each and
all of the provisions thereof.

2. Exercise Price.

The exercise price applicable to this Option (meaning, the price Consultant must
pay in order to purchase any Shares hereunder) shall be the price per Share as
stated in the Notice of Grant.

3. Vesting and Exercise of Option.

Subject to Consultant not experiencing (i) a termination of service as a
consultant or service provider to the Company and (ii) a termination of
Dr. Jean-Yves Dexmier’s services as a member of the Company’s Board of Directors
(“Termination of Service Relationship”) during the stated vesting period,
Consultant shall vest in and earn the right to exercise this Option on the
schedule as set forth in the Notice of Grant.

4. Expiration.

This Option will expire seven (7) years from the Grant Date, unless sooner
terminated or cancelled in accordance with the provisions of the Plan. This
means that (subject to the continuing service requirement set forth in Section 3
above and subject to earlier Termination of Service Relationship upon certain
other events as set forth in the Plan) this Option must be exercised, if at all,
on or before the expiration date as stated in the Notice of Grant (the
“Expiration Date”). If this Option expires on a stock exchange holiday or
weekend day, this Option will expire on the last trading day prior to the
holiday or weekend. Consultant shall be solely responsible for exercising this
Option, if at all, prior to its Expiration Date. The Company shall have no
obligation to notify Consultant of this Option’s expiration.

 

3



--------------------------------------------------------------------------------

5. Exercise Mechanics.

This Option may be exercised by delivering to the Stock Plan Administrator at
the Company’s head office a written or electronic notice stating the number of
Shares as to which the Option is exercised or by any other method the Committee
has approved. The notice must be accompanied by the payment of the full Option
exercise price of such Shares. Exercise shall not be deemed to have occurred
unless and until Consultant has delivered to the Company (or its authorized
representative) an approved notice of exercise, full payment of the exercise
price for the Shares being exercised and payment of any applicable withholding
taxes in accordance with Section 8 below. Payment of the Option exercise price
may be in cash (including check or wire transfer), consideration received by the
Company under a broker-assisted sale and remittance program acceptable to the
Committee, subject to the Company’s discretion to refuse for any reason and at
any time to accept such consideration and subject to any conditions or
limitations established by the Committee, other Shares held by the Participant
which have a Fair Market Value on the date of surrender equal to the aggregate
exercise price of the Shares as to which said Option shall be exercised,
reduction in the amount of any Company liability to the Consultant, including
any liability attributable to the Consultant’s participation in any
Company-sponsored deferred compensation program or arrangement, such other
consideration and method of payment for the issuance of Shares to the extent
permitted by Applicable Laws or a combination of the foregoing methods of
payment. The Consultant may also pay the exercise price of this Option through
the Consultant’s E*Trade Optionslink account. For questions, contact the Stock
Plan Administrator at the Company.

6. Termination of Service Relationship.

All rights of Consultant in this Option, to the extent that it has not
previously become vested and been exercised, shall terminate upon Consultant’s
Termination of Service Relationship except as set forth in this Section 6. The
portion of the Option that relates to any Shares that were unvested and
unexercisable as of the date of Consultant’s Termination of Service Relationship
shall terminate and expire effective immediately upon such date. With respect to
the vested and exercisable portion of the Option, and subject to the final
sentence of this Section 6:

(i) In the event of Termination of Service Relationship other than as a result
of the Consultant’s death or disability, Consultant shall have three months to
exercise the Option as to the Shares subject to the Option that were vested and
exercisable as of the date of Termination of Service Relationship; provided that
if during any part of such three month period, the Option is not exercisable
because the issuance of the Shares would violate the registration requirements
under the Securities Act, the Option shall not expire until the Option shall
have been exercisable for an aggregate of three months after the date of
Termination of Service Relationship; provided further that if during any part of
such three month period, the Shares issued upon exercise of the Option may not
be sold because Consultant has material nonpublic information regarding the
Company or is otherwise subject to a trading blackout period under the Company’s
Insider Trading Policy, the Option shall not expire until Consultant shall have
had an aggregate of three months after the date of Termination of Service
Relationship during which Consultant can sell the Shares without being subject
to such restrictions arising under insider trading laws or Company policy;
provided further that if on the date of Termination of Service Relationship, the
Consultant is not vested as to his or her entire Option, the Shares covered by
the unvested portion of the Option shall revert to the Plan; provided further
that if after Termination of Service Relationship, the Consultant does not
exercise his or her Option within the time specified by the Committee, the
Option shall terminate and the Shares covered by such Option shall revert to the
Plan and provided further that notwithstanding the foregoing, in no event may
this Option be exercised later than the expiration of the term of such Option as
set forth in the Notice of Grant; and

(ii) In the event of Termination of Service Relationship as a result of
Consultant’s death or disability (including a Total and Permanent Disability),
Consultant shall have twelve (12) months following the date of

 

4



--------------------------------------------------------------------------------

Termination of Service Relationship to exercise the Option as to the Shares
subject to the Option that were vested and exercisable as of the date of
Termination of Service Relationship. In the event of Consultant’s death while
Consultant has a service relationship with the Company, an additional amount of
Options equal to one (1) year of vesting shall immediately vest and remain
exercisable for twelve (12) months following Consultant’s Termination of Service
Relationship.

Notwithstanding the above, in no event may an Option be exercised, even as to
vested and otherwise exercisable Shares, after the Expiration Date set forth in
Section 4 above.

7. Transferability.

This Option generally is not transferable by Consultant otherwise than by will
or the laws of descent and distribution, and is exercisable only by Consultant
during Consultant’s lifetime; provided however that if this Option is a
Nonstatutory Stock Option, it may be transferred by instrument to an inter vivos
or testamentary trust in which the Option is to be passed to beneficiaries upon
the death of the trustor (settlor) or by gift or pursuant to domestic relations
orders to “Immediate Family Members” (as defined below) of the Consultant.
“Immediate Family” means any child, stepchild, grandchild, parent, stepparent,
grandparent, spouse, former spouse, sibling, niece, nephew, mother-in-law,
father-in-law, son-in-law, daughter-in-law, brother-in-law, or sister-in-law
(including adoptive relationships), a trust in which these persons have more
than fifty percent of the beneficial interest, a foundation in which these
persons (or the Consultant) control the management of assets, and any other
entity in which these persons (or the Consultant) own more than fifty percent of
the voting interests.

8. Tax Matters.

(i) Consultant is responsible for, and by accepting this Option agrees to bear,
all taxes of any nature, if any, including withholding taxes, interest or
penalties arising out of the grant of this Option, the vesting or exercise of
this Option or the subsequent sale of the Shares acquired pursuant to the
exercise of this Option, or any violation of Code Section 409A that impacts this
Option, that are legally imposed upon Consultant in connection with this Option,
and the Company does not assume, and will not be liable to any party for, any
cost or liability arising in connection with such tax liability legally imposed
on Consultant.

(ii) In the event that the Company, including any affiliate or subsidiary
qualified to deduct tax at source, is required to withhold any amount (including
in connection with income tax, employment or payroll taxes, social security
contributions or other similar amounts, with such obligation in aggregate
referred to herein as the “Withholding Obligation”) as a result of any event
occurring in connection with this Option, the Consultant shall make a cash
payment to the Company as necessary to cover all applicable Withholding
Obligations at or prior to the time the event giving rise to the Withholding
Obligation occurs; provided that (a) the Company has the right to withhold a
portion of the Shares otherwise to be delivered upon exercise of this Option
having a Fair Market Value equal to the amount of the Withholding Obligation in
accordance with such rules as the Company may from time to time establish,
(b) the Company has the right, and the Consultant in accepting this grant
explicitly authorizes the Company, to deduct an amount equal to the Withholding
Obligation from the Consultant’s compensation or (c) the Company may establish
alternative procedures to ensure satisfaction of all applicable Withholding
Obligations arising in connection with this Option. The Consultant will receive
a cash refund for any payment of cash or fraction of a surrendered share not
necessary to satisfy the Withholding Obligations.

(iii) The Company has not provided any tax advice with respect to this Option or
the disposition of Shares. Consultant acknowledges and agrees that the ultimate
liability for any tax-related item legally due by Consultant is and remains
Consultant’s responsibility and that the Company (a) makes no representations or

 

5



--------------------------------------------------------------------------------

undertakings regarding the treatment of any such tax items in connection with
any aspect of this Option, including the grant, vesting or exercise of this
Option or the subsequent sale of the Shares acquired upon exercise of this
Option; and (b) does not commit to structure the terms or any aspect of this
Option to reduce or eliminate the Consultant’s liability for such tax items. The
Company may refuse to honor the exercise of this Option and refuse to deliver
the Shares if Consultant fails to comply with Consultant’s obligations in
connection with the satisfaction of the Withholding Obligations.

9. Data Transfer.

Consultant explicitly and unambiguously consents to the collection, use and
transfer, in electronic or other form, of Consultant’s personal data as
described in this document by and among, as applicable, the Company and its
Subsidiaries and Affiliates for the exclusive purpose of implementing,
administering and managing Consultant’s participation in the Plan. Consultant
understands that the Company, its Affiliates and its Subsidiaries hold certain
personal information about Consultant, including, but not limited to, name, home
address and telephone number, date of birth, social security number (or other
identification number), salary, nationality, job title, any shares of stock or
directorships held in the Company, details of all options or any other
entitlement to shares of stock awarded, cancelled, purchased, exercised, vested,
unvested or outstanding in Consultant’s favor for the purpose of implementing,
managing and administering the Plan (“Data”). Consultant understands that the
Data may be transferred to any third parties assisting in the implementation,
administration and management of the Plan, that these recipients may be located
in Consultant’s country or elsewhere and that the recipient country may have
different data privacy laws and protections than Consultant’s country.
Consultant may request a list with the names and addresses of any potential
recipients of the Data by contacting the Company’s Stock Plan Administrator.
Consultant authorizes the recipients to receive, possess, use, retain and
transfer the Data, in electronic or other form, for the purposes of
implementing, administering and managing Consultant’s participation in the Plan,
including any requisite transfer of such Data, as may be required to a broker or
other third party with whom Consultant may elect to deposit any Shares acquired
upon the exercise of this Option. Consultant understands that Data will be held
only as long as is necessary to implement, administer and manage participation
in the Plan. Consultant may, at any time, view Data, request additional
information about the storage and processing of the Data, require any necessary
amendments to the Data or refuse or withdraw the consents herein, in any case
without cost, by contacting the Stock Plan Administrator in writing. Consultant
understands that refusing or withdrawing consent may affect Consultant’s ability
to participate in the Plan. For more information on the consequences of refusing
to consent or withdrawing consent, Consultant may contact the Company’s Stock
Plan Administrators.

10. Consultant Acknowledgments.

By accepting this grant of the Option, Consultant acknowledges and agrees that
the Plan is established voluntarily by the Company, it is discretionary in
nature and may be modified, amended, suspended or terminated by the Company at
any time unless otherwise provided in the Plan or this Agreement. Consultant
acknowledges that all decisions with respect to future grants, if any, will be
at the sole discretion of the Company. Consultant’s participation in the Plan
shall not create a right to further participation as a member of the Company’s
Board of Directors and shall not interfere with the ability of the stockholders
to remove Consultant from the Company’s Board of Directors. Consultant agrees
that the Option and resulting benefits are not compensation or salary for any
purposes, including, but not limited to calculating any severance, resignation,
termination, redundancy, end of service payments, bonuses, long-service awards,
pension or retirement benefits or similar payments insofar as permitted by law.
This grant of the Option will not be interpreted to form a service contract or
relationship with the Company or any Subsidiary or Affiliate of the Company.
Consultant acknowledges that the future value of the Shares is unknown, may
increase or decrease from the date of grant or vesting of the Option and cannot
be predicted with certainty. In consideration of this

 

6



--------------------------------------------------------------------------------

grant of the Option, no claim or entitlement to compensation or damages shall
arise from termination of this grant of the Option or diminution in value of
this grant of the Option resulting from the termination of the Consultant’s
Services pursuant to the Consulting Agreement or Consultant’s resignation or
removal from the Board of Directors by the Company for any reason whatsoever and
whether or not in breach of any Applicable Laws. Upon termination of the
Consulting Agreement, Consultant’s rights with respect to the Option shall be
only as set forth in this Agreement and the term of the Consulting Agreement
will not be extended by any notice period mandated under local law.

11. Copies of Plan Materials.

The Consultant acknowledges that the Consultant has access to and is deemed to
have received a copy of the Plan from the Company and agrees to receive
stockholder information, including copies of any annual report, proxy statement
and periodic report, from the Company’s website at http://www.looksmart.com. The
Consultant acknowledges that copies of the Plan and stockholder information are
also available upon written or telephonic request to the Company’s Stock Plan
Administrator.

12. Notices.

All notices or other communications which are required or permitted hereunder
shall be deemed to be sufficient if contained in a written instrument given by
personal delivery, air courier or registered or certified mail, postage prepaid,
return receipt requested, addressed to such party at the address set forth below
or such other address as may thereafter be designated in a written notice from
such party to the other party:

If to the Company, to:

Attention: Stock Plan Administrator

Looksmart, Ltd.

55 Second Street

San Francisco, California 94107

If to the Consultant, to:

Such address as Consultant provides to the Company from time to time in writing.

All such notices, advances, and communications shall be deemed to have been
delivered and received (a) in the case of personal delivery, on the date of such
delivery, (b) in the case of air courier, on the business day after the date
when sent and (c) in the case of mailing, on the third business day following
such mailing.

13. Entire Agreement; Plan Controls.

The Plan is incorporated herein by reference. The Plan and this Agreement
constitute the entire agreement of the parties with respect to the subject
matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and Consultant with respect to the subject matter
hereof, and may not be modified adversely to Consultant’s interest except by
means of a writing signed by the Company and Consultant. This Agreement is
governed by the laws of the state of Delaware. In the event of any conflict
between the terms and provisions of the Plan and this Agreement, the Plan terms
and provisions shall govern. Capitalized terms used but not defined in this
Agreement or the Notice of Grant have the meanings assigned to them in the Plan.
Certain other important terms governing this Agreement are contained in the
Plan.

CONSULTANT SHOULD RETAIN THIS AGREEMENT FOR HIS OR HER RECORDS

 

7